Exhibit 10.59.2

Letter of Agreement

By and between

Chugach Electric Association, Inc. (Chugach)

and

International Brotherhood of Electrical Workers, Local 1547 (IBEW)

Representing

Office and Engineering Bargaining Unit

Re: Contract Extension

Recognizing the changes in the electrical industry and the necessity to maintain
Chugach’s financial health in light of the loss of wholesale revenues during the
term of this Agreement; the parties mutually agree to the following extension of
the current collective bargaining agreement set to expire on June 30, 2013.

Incorporation by Reference

Chugach and IBEW agree that the terms and conditions of the current Collective
Bargaining Agreement (“CBA”) between the parties which is scheduled to expire on
June 30, 2013 including all Letters of Agreement, Letters of Understanding
and/or Grievance Resolutions, including the 60/40 health insurance premium cost
sharing and the 10 percent premium increase limitation in the January 20, 2010
Extension Agreement, shall continue in full force and effect until June 30,
2017, except where modified, added to or deleted by this Contract Extension
Agreement.

Article 11 O&E: Health and Welfare Cost Sharing shall continue to be modified by
the following:

Effective each July 1, of this extension agreement, any increase in the total
health and welfare premium will be paid 60 percent by the Employer and paid 40
percent by the employee. Any increase in the total health and welfare premium
will not exceed 10% of the total premium in effect on June 30 of that contract
year.

In the event that a total monthly premium increase exceeds the established cap
of ten percent (10%), the Union agrees to notify the Employer promptly. To
prevent a gap in health and welfare coverage for its employees, the Employer
agrees to pay the shortfall in the monthly premium for up to 60 days, if
necessary. The Employer’s coverage of the premium shortfall will facilitate the
time required for implementation of cost containment measures decided by the
bargaining unit (i.e., movement of monies, benefit plan selection modifications,
etc.) If requested by the Union, the Employer agrees to meet and confer over the
time and administrative steps necessary to implement the cost containment
measures needed by the Union to meet the premium shortfall.



--------------------------------------------------------------------------------

Wages

Effective, July 1, 2013, the base wage rates for all classifications shall
increase by three and three quarters percent (3.75%).

Effective, July 1, 2014, the base wage rates for all classifications shall
increase by three and one quarter percent (3.25%).

Effective, July 1, 2015, the base wage rates for all classifications shall
increase by two and one half percent (2.5%).

Effective, July 1, 2016, the base wage rates for all classifications shall
increase by two and one half percent (2.5%).

No other terms of the current (expiration June 30, 2013) Collective Bargaining
Agreement are modified by this Letter of Agreement. Upon ratification by the
bargaining unit and approval of the Chugach Board of Directors, this Extension
Agreement will become effective July 1, 2013 through June 30, 2017.

 

/s/ Mike Hodsdon

   

/s/ Bradley W. Evans

For IBEW:     For Chugach:

Mike Hodsdon,

Business Manager

   

Bradley W. Evans,

Chief Executive Officer

February 22, 2013

   

February 22, 2013

Date     Date